Title: Resolution to have copies made of military rolls for use of the treasurer, 3 January 1776
From: Adams, John,Massachusetts Council
To: 


       
       3 January 1776. Resolution to have copies made of military rolls for use of the treasurer. M-Ar:207, p. 366. Printed: Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1251.
      